NETFRFR, District Judge
(after stating the facts as above).  It has long been the adopted rule that a seaman, becoming sick or injured in the service of the ship, is entitled to° maintenance and cure and wages, at least so long as the voyage is continued. The Osceola, 189 U. S. 175, 23 Sup. Ct. 483, 47 L. Ed. 760; Wilson v. Manhattan C. Co. (D. C.) 210 Fed. 898, affirmed (C. C. A.) 217 Fed. 41; The Nyack, 199 Fed. 383, 118 C. C. A. 67; The Bouker (D. C.) 231 Fed. 254; Great Lakes S. S. Co. v. Geiger (C. C. A.) 261 Fed. 275. The relation disclosed between the libelant, the United States consul, and the ship at the time of the payment of wages at Rio de Janiero to the date of entrance to the hospital was not that of a discharged seaman. Pacific Mails S. S. v. Lucas (C. C. A.) 264 Fed. 939, affirmed by the Supreme Court March 27, 1922, 258 U. S. 266, 42 Sup. Ct. 308, 66 L. Ed. -. The libelant, accepting other employment under the circumstances, did not waive his claim under the shipping articles, but the benefit by way of wages received inures to the respondent, and should be credited against libelant’s recovery.
[S] The status of the seaman, the discharge contended for, the libelant’s arrival at the home port, I think, disclose sufficient cause to challenge the_ right to double pay under section 4529, R. S. (Comp. St. § 8320). This statute is designed for the protection of seamen, to prevent abuses and subjecting a seaman to expense while waiting for settlement. The circumstances in this case do not call for such an allowance. Gerber y. Spencer (C. C. A.) 278 Fed. 886, which was tried before the writer in the lower court in San Francisco, disclosed a different status, and condition.
A decree may be presented in harmony with the above.